         Case 1:19-cv-11140-ER Document 20 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEAH SMAIA,
                                 Plaintiﬀ,
                                                                    ORDER
                   – against –
                                                               19 Civ. 11140 (ER)
EXPERIAN INFORMATION
SOLUTIONS, INC.,
                                 Defendant.


         The Court is in receipt of the parties’ status report dated August 20, 2021. Doc.
19. Pursuant to the parties’ request, the Court hereby dismisses this action against

American Express with prejudice.


It is SO ORDERED.


Dated:     August 23, 2021
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
